Citation Nr: 0113205	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  94-08 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for asthma.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active duty from July 1972 to July 1976.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from decisions of September 1992 
and January 1993 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  The case was 
remanded by the Board for additional development in May 1996.  
The veteran subsequently moved, and his claim came under the 
jurisdiction of the RO in Wichita, Kansas.  The Board issued 
a decision in December 1996 which confirmed the denial of 
service connection for asthma.  

The veteran subsequently appealed his case to the United 
States Court of Appeals for Veterans Claims (Court).  In May 
1998, the veteran's representative before the Court, attorney 
Stephanie Forester of the National Veterans Legal Service 
Program, and the Secretary of Veterans Affairs (Secretary) 
filed a joint motion for remand.  The Court issued an order 
later that month which granted that motion, vacated the 
Board's decision, and remanded the matter to the Board for 
actions set forth in the joint motion.  

The Board remanded the case to the RO for additional 
development in December 1998.  The case returned to the 
jurisdiction of the Muskogee RO.  The case was subsequently 
returned to the Board.  In November 2000, the Board referred 
the case for a Veterans Health Administration medical 
opinion.  That opinion was provided in December 2000.  The 
case is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran's asthma clearly and unmistakably existed 
prior to service.

2.  The pre-existing asthma increased in severity during 
service beyond the natural progress of the disease.


CONCLUSION OF LAW

The veteran's asthma was aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.380 (2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The law provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  See 38 U.S.C.A. § 5103A.  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A). 

In this case, even though the RO did not have the benefit of 
the explicit provisions of the new Act, the VA's duties have 
been fulfilled.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), the 
supplemental statements of the case (SSOCs), and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate this claim and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable regulations in the SOC and SSOCs.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO has obtained the veteran's service medical 
records and his post-service treatment records.  All relevant 
evidence identified by the veteran was obtained and 
considered.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  He has been 
afforded disability evaluation examinations.  With regard to 
the adequacy of the examinations, the Board notes that the 
reports of examination reflect that the VA examiners recorded 
the past medical history, noted the veteran's current 
complaints, conducted physical examinations, and offered 
appropriate assessments and diagnoses.  

The Board is unaware of any additional relevant evidence that 
is available.  The veteran has declined the opportunity to 
have a personal hearing.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  In the circumstances of this case, a 
remand to have the RO apply the new act would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  The VA has satisfied its 
obligation to notify and assist the veteran in this case.  
Further development and further expending of the VA's 
resources is not warranted.  Taking these factors into 
consideration and in view of the Board's decision in this 
appeal, there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Essentially, the veteran contends that he should be service 
connected for asthma because he was treated for the disease 
during service, and has been treated by private and VA 
physicians since service.  He states that the disease has 
worsened to the extent that it prevents him from engaging in 
farm work or operating a cotton gin.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  Every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by service.  See 38 U.S.C.A. § 1111 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.304(b) (2000).

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone, 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  History conforming to accepted medical principles 
should be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles in relation 
to value consistent with accepted medical evidence relating 
to incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  See 38 C.F.R. § 3.304(b) (2000).

Diseases of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as natural 
progress nor as due to the inherent nature of the disease.  
Seasonal and other acute allergic manifestations subsiding in 
the absence of or removal of the allergen are generally 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
made on the whole evidentiary showing.  See 38 C.F.R. § 3.380 
(2000).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability during service is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153 (West 1991 & Supp. 
2000).  In cases of veterans of wartime service (such as the 
veteran here), clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
See 38 C.F.R. § 3.306(b) (2000).  Temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not sufficient to be considered 'aggravation in service' 
unless the underlying condition, as contrasted to symptoms, 
is worsened."  See Jensen v. Brown, 4 Vet. App. 304, 306-07 
(1993).

The veteran's service medical records show that upon 
enlistment in July 1972, he denied having a medical history 
of asthma.  A report of a medical examination conducted at 
that time shows that his lungs and chest were normal.  During 
his period of service, the veteran was treated for 
respiratory complaints on several occasions.  In December 
1972, he complained of shortness of breath and in July 1973 
he complained of wheezing.  The diagnosis was asthma.  
Medication was prescribed.  A record dated in February 1974 
shows that he was treated for complaints of a cold affecting 
the head and chest.  His lungs were congested with much 
wheezing.  The impression was flu syndrome.  In September 
1974, he was treated for dyspnea and a productive cough.  The 
impression was upper respiratory infection.  Service medical 
records dated in January 1976 show treatment for a possible 
asthma attack.  It was also noted that his throat was 
infected and that he had swelling in the area of the tonsils.

A service medical record dated in February 1976 shows that 
the veteran reported that he was born with asthma, and had 
been taking a prescription.  He said that his problem got 
worse since he arrived there one year ago.  Following 
examination, the impression was viral infection.  The veteran 
was instructed to continue his medication, stop smoking, and 
return if an asthma attack began.  A March 1976 entry shows 
that the veteran reportedly was having an asthma attack.  
Examination revealed that his chest was extremely congested 
with much wheezing and he was treated with medications.  In 
May 1976, he was seen for asthma with wheezing and much chest 
congestion.  After being given medications, the veteran's 
breathing was within normal limits and the lobes were clear 
of wheezing.  

The evidence also includes some post-service medical records 
pertaining to the treatment of asthma.  A note dated in 
December 1991 from Lester L. Moline, M.D., shows that he 
treated the veteran for an acute asthma and bronchitis attack 
in November 1976.  It was noted that the veteran had been 
working with a cotton gin at that time.  In April 1992, Dr. 
Moline stated that he had treated the veteran for asthma in 
September 1976 and on and off since then when the veteran was 
in town.  VA records dated in November 1990 and later also 
show treatment for asthma.

On a VA pulmonary examination in July 1996, the veteran again 
gave a history of having asthma since childhood.  He said 
that he had had no hospitalizations as an adult, but had been 
treated at emergency rooms two to three times per year for 
acute attacks.  He said that between the attacks he felt 
reasonably well, but had effort-induced wheezing.  He also 
had wheezing that was exacerbated by heat, strong odors, 
dust, and other irritants.  He said that he had been 
essentially unable to work outside in this environment due to 
persistent exacerbations of wheezing.  He indicated that this 
was present while he was in service with the same types of 
precipitating factors.  

As pertinent to the veteran's claim, a VA doctor opined in 
connection with the July 1996 examination that the onset of 
the veteran's asthma appeared to be in childhood, that there 
was clear and unmistakable evidence of such onset, and that 
the disease did not significantly worsen during service.  
Another VA examiner concluded in April 1999, that it was 
difficult to say whether the veteran's asthma unmistakably 
existed prior to service or, if so, whether the underlying 
disease increased beyond normal progress during service.  

In view of the inconsistent medical opinions, the Board 
referred the case  to the Veterans Health Administration in 
November 2000 for review of the veteran's file and an expert 
medical opinion.  In December 2000, Dr. Alice Beal, attending 
physician in a VA pulmonary section, reported that after 
reviewing the claims file, including the notation in the 
service medical records that the veteran was born with asthma 
and the veteran's statement in the previous VA examination 
report that he had asthma since childhood, concluded that the 
record provided clear and unmistakable evidence that the 
veteran's asthma existed prior to service.

A veteran's own statement that a disorder existed prior to 
service, standing alone, is insufficient to support a finding 
by the Board that the disorder pre-existed service.  See 
Paulson v. Brown, 7 Vet. App. 466 (1995).  However, in 
determining whether a disorder existed prior to service, the 
Board may consider a history given by the veteran along with 
all other material evidence.  In determining the inception of 
the veteran's asthma, the applicable regulation requires that 
the following is to be considered: "medical judgment", 
"accepted medical principles", history with "regard to 
clinical factors pertinent to the basic character, origin and 
development of such injury or disease", and a "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof".  See Crowe, 7 Vet. App. at 
245-246.  An opinion from the Veterans Health Administration 
is sufficient to produce an informed decision on this issue.  
See Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

Based on the evidence as summarized, the Board concludes that 
the veteran's asthma clearly and unmistakably existed prior 
to service.  The veteran himself has given a history on two 
occasions dating the onset of his asthma as being prior to 
service.  Moreover, two VA physicians have rendered medical 
opinions that the asthma clearly and unmistakably existed 
prior to service.  No opposing medical opinion is of record 
with the possible exception of the VA opinion of April 1999 
which was inconclusive.  The Board finds that the opinions 
that the asthma existed prior to service were not simply 
based on the statements made by the veteran, but were based 
on either interview and examination of the veteran (as in the 
case of the VA opinion of 1996) or on review of the claims 
file (as in the case of the VHA opinion of December 2000).  
This evidence is adequate to rebut the presumption of 
soundness as it shows that asthma clearly and unmistakably 
existed prior to service.  See Harris v. West 11 Vet. App. 
456 (1998); 203 F.3d 1347 (Fed. Cir. 2000) (there was clear 
and unmistakable evidence rebutting the presumption of 
soundness with respect to a claim for service connection for 
retinitis pigmentosa where the evidence included a doctor's 
unequivocal and uncontradicted opinion that the condition 
pre-existed service and such an opinion was supported by the 
veteran's repeated assertions that he had suffered from night 
blindness since childhood).  

The issue of whether a pre-existing disorder was aggravated 
by service is also a medical issue and must be resolved by a 
medical opinion.  The Board may not rely in its own 
unsubstantiated medical opinion.  See Crowe, 7 Vet. App. at 
244-248.  With respect to the issue of whether the veteran's 
pre-existing asthma increased in severity during service, the 
Board notes that the medical opinions of record are mixed.  
The VA opinion rendered in July 1996 weighs against the 
claim, whereas the opinion of December 2000 weighs in favor 
of the conclusion that the disorder increased in severity 
during service.  In the latter opinion, Dr. Beal noted that 
the service medical records contain documentation of multiple 
visits for asthma and asthma-like symptoms.  She further 
noted that it was unlikely that any one who had that much 
asthma prior to service would have neglected to remember it 
on his initial assessment upon entering service.  Dr. Beal 
concluded that the disease chronically worsened during 
service.  

Where there is an approximate balance of positive and 
negative evidence as to any material issue, the benefit of 
the doubt shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (2000).  Resolving such doubt in the veteran's 
favor in the case, the Board finds that the pre-existing 
asthma increased in severity during service beyond the 
natural progress of the disease.  Such a conclusion is 
supported by the service medical record entries documenting 
treatment for respiratory complaints in service, as well as 
the post-service records showing continuing problems after 
service.  The Board further notes that there is no clear and 
unmistakable evidence to rebut the presumption of 
aggravation.  Accordingly, the Board concludes that the 
veteran's asthma was aggravated by service and may be service 
connected on this basis.  


ORDER

Service connection for asthma is granted.



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals

 

